Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8
 9                       UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
       Brian Whitaker,                            Case No. '19CV1193 AJB BLM
12
                  Plaintiff,
13                                                Complaint For Damages And
          v.                                      Injunctive Relief For Violations
14                                                Of: American’s With Disabilities
       Tesla Motors, Inc., a Delaware             Act; Unruh Civil Rights Act
15     Corporation; and Does 1-10,
16                Defendants.
17
18
           Plaintiff Brian Whitaker complains of Tesla Motors, Inc., a Delaware
19
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. He is
24   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
25   injury and uses a wheelchair for mobility.
26     2. Defendant Tesla Motors, Inc. owned Tesla located at or about 7007
27   Friars Road, San Diego, California, in June 2019.
28     3. Defendant Tesla Motors, Inc. owns Tesla located at or about 7007 Friars


                                           1

     Complaint
Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.2 Page 2 of 7




 1   Road, San Diego, California, currently.
 2     4. Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the property and business, or their
 4   relative responsibilities in causing the access violations herein complained of,
 5   and alleges a joint venture and common enterprise by all such Defendants.
 6   Plaintiff is informed and believes that each of the Defendants herein, including
 7   Does 1 through 10, inclusive, is responsible in some capacity for the events
 8   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
 9   will seek leave to amend when the true names, capacities, connections, and
10   responsibilities of the Defendants and Does 1 through 10, inclusive, are
11   ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause of
18   action, arising from the same nucleus of operative facts and arising out of the
19   same transactions, is also brought under California’s Unruh Civil Rights Act,
20   which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff went to Tesla in June 2019 with the intention to avail himself
27   of its goods, motivated in part to determine if the defendants comply with the
28   disability access laws.


                                              2

     Complaint
Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.3 Page 3 of 7




 1     9. Tesla is a facility open to the public, a place of public accommodation,
 2   and a business establishment.
 3     10. Service counters are one of the facilities, privileges, and advantages
 4   offered by Defendants to patrons of Tesla.
 5     11. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 6   to provide accessible service counters.
 7     12. Currently, the defendants fail to provide accessible service counters.
 8     13. By failing to provide accessible facilities, the defendants denied the
 9   plaintiff full and equal access.
10     14. The failure to provide accessible facilities created difficulty and
11   discomfort for the Plaintiff.
12     15. The defendants have failed to maintain in working and useable
13   conditions those features required to provide ready access to persons with
14   disabilities.
15     16. The barriers identified above are easily removed without much
16   difficulty or expense. They are the types of barriers identified by the
17   Department of Justice as presumably readily achievable to remove and, in
18   fact, these barriers are readily achievable to remove. Moreover, there are
19   numerous alternative accommodations that could be made to provide a greater
20   level of access if complete removal were not achievable.
21     17. Plaintiff will return to Tesla to avail himself of its goods and to
22   determine compliance with the disability access laws once it is represented to
23   him that Tesla and its facilities are accessible. Plaintiff is currently deterred
24   from doing so because of his knowledge of the existing barriers and his
25   uncertainty about the existence of yet other barriers on the site. If the barriers
26   are not removed, the plaintiff will face unlawful and discriminatory barriers
27   again.
28     18. Given the obvious and blatant nature of the barriers and violations


                                             3

     Complaint
Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.4 Page 4 of 7




 1   alleged herein, the plaintiff alleges, on information and belief, that there are
 2   other violations and barriers on the site that relate to his disability. Plaintiff
 3   will amend the complaint, to provide proper notice regarding the scope of this
 4   lawsuit, once he conducts a site inspection. However, please be on notice that
 5   the plaintiff seeks to have all barriers related to his disability remedied. See
 6   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 7   encounters one barrier at a site, he can sue to have all barriers that relate to his
 8   disability removed regardless of whether he personally encountered them).
 9
10   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
11   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
12   Defendants.) (42 U.S.C. section 12101, et seq.)
13     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
14   again herein, the allegations contained in all prior paragraphs of this
15   complaint.
16     20. Under the ADA, it is an act of discrimination to fail to ensure that the
17   privileges, advantages, accommodations, facilities, goods and services of any
18   place of public accommodation is offered on a full and equal basis by anyone
19   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
20   § 12182(a). Discrimination is defined, inter alia, as follows:
21            a. A failure to make reasonable modifications in policies, practices,
22                or procedures, when such modifications are necessary to afford
23                goods,     services,   facilities,   privileges,    advantages,     or
24                accommodations to individuals with disabilities, unless the
25                accommodation would work a fundamental alteration of those
26                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27            b. A failure to remove architectural barriers where such removal is
28                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                              4

     Complaint
Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.5 Page 5 of 7




 1               defined by reference to the ADA Standards.
 2            c. A failure to make alterations in such a manner that, to the
 3               maximum extent feasible, the altered portions of the facility are
 4               readily accessible to and usable by individuals with disabilities,
 5               including individuals who use wheelchairs or to ensure that, to
 6               the maximum extent feasible, the path of travel to the altered area
 7               and the bathrooms, telephones, and drinking fountains serving the
 8               altered area, are readily accessible to and usable by individuals
 9               with disabilities. 42 U.S.C. § 12183(a)(2).
10     21. When a business provides facilities such as service counters, it must
11   provide accessible service counters.
12     22. Here, accessible service counters have not been provided.
13     23. The Safe Harbor provisions of the 2010 Standards are not applicable
14   here because the conditions challenged in this lawsuit do not comply with the
15   1991 Standards.
16     24. A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily
18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19     25. Here, the failure to ensure that the accessible facilities were available
20   and ready to be used by the plaintiff is a violation of the law.
21
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
23   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
24   (Cal. Civ. Code § 51-53.)
25     26. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                            5

     Complaint
Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.6 Page 6 of 7




 1   advantages, facilities, privileges, or services in all business establishment of
 2   every kind whatsoever within the jurisdiction of the State of California. Cal.
 3   Civ. Code §51(b).
 4     27. The Unruh Act provides that a violation of the ADA is a violation of
 5   the Unruh Act. Cal. Civ. Code, § 51(f).
 6     28. Defendants’ acts and omissions, as herein alleged, have violated the
 7   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
 8   Plaintiff’s rights to full and equal use of the accommodations, advantages,
 9   facilities, privileges, or services offered.
10     29. Because the violation of the Unruh Civil Rights Act resulted in
11   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
12   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
13   55.56(a)-(c).)
14
15          PRAYER:
16          Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18       1. For injunctive relief, compelling Defendants to comply with the
19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20   plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22       2. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                              6

     Complaint
Case 3:19-cv-01193-AJB-BLM Document 1 Filed 06/26/19 PageID.7 Page 7 of 7




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: June 21, 2019            CENTER FOR DISABILITY ACCESS
 4
 5                                   By:
 6
 7                                   ______________________________
 8                                         Russell Handy, Esq.
                                           Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           7

     Complaint
